— Order, Supreme Court, New York County (David B. Saxe, J.), entered June 3, 1992, which, insofar as appealed from, directed plaintiff, pendente lite, to take all necessary steps to obtain life insurance coverage of $1 million naming defendant as irrevocable beneficiary, unanimously affirmed, without costs.
Under the circumstances herein, it was within the court’s discretion to require plaintiff to obtain and maintain life insurance, pendente lite, so as to ensure support for defendant and the children in the event of plaintiff’s death (Domestic Relations Law § 236 [B] [8] [a]; see, Mulcahy v Mulcahy, 170 AD2d 587, 589, citing Wilbur v Wilbur, 130 AD2d 853). Concur —Murphy, P. J., Wallach, Ross and Asch, JJ. [See, 154 Misc 2d 559.]